In a proceeding pursuant to CPLR article 78 to compel respondents to credit petitioner with certain jail time, petitioner appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Queens County, dated February 19, 1976, as directed that he be credited with only 519 days on Queens County Indictment Nos. 1033/75 and 3920/73 (which had been consolidated). Judgment reversed insofar as appealed from, on the law, without costs or disbursements, and respondents Commissioner of the New York State Department of Correctional Services and Chairman of the New York State Board of Parole are directed to accord petitioner 909 days of jail-time credit against the sentence imposed on him under indictment Nos. 1033/75 and 3920/73. No findings of fact were presented for review. The cumulative jail time credited to petitioner should have been the same as that credited against his other concurrent sentence (see Matter of Colon v Vincent, 49 AD2d 939). Hopkins, Acting P. J., Martuscello, Margett, Damiani and Hawkins, JJ., concur.